

117 S1284 IS: Amache National Historic Site Act
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1284IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Bennet (for himself and Mr. Hickenlooper) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Amache National Historic Site in the State of Colorado as a unit of the National Park System, and for other purposes.1.Short titleThis Act may be cited as the Amache National Historic Site Act.2.Definitions In this Act:(1)National historic siteThe term National Historic Site means the Amache National Historic Site established by section 3(a).(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.(3)StateThe term State means the State of Colorado.3.Amache national historic site(a)EstablishmentEffective on the date on which the Secretary determines that sufficient land within the exterior boundary of the National Historic Site has been acquired to constitute a manageable unit, there is established the Amache National Historic Site in the State as a unit of the National Park System.(b)PurposeThe purpose of the National Historic Site is to preserve, protect, and interpret for the benefit of present and future generations resources associated with—(1)the incarceration of civilians of Japanese ancestry during World War II at Amache, also known as the Granada Relocation Center, and the military service of incarcerees at the Granada Relocation Center;(2)public reaction in the State to the incarceration of Japanese Americans, including the position of Governor Ralph Carr and the local community; and(3)the transition of the incarcerees and their descendants following the closure of the Granada Relocation Center and their resettlement in the State and other States.(c)Map; boundaries(1)MapAs soon as practicable after the date of enactment of this Act, the Secretary, in consultation with the town of Granada, Colorado, shall prepare a map of the National Historic Site.(2)Availability of mapThe map prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.(3)BoundariesThe boundaries of the National Historic Site shall be the boundaries generally depicted on the map prepared under paragraph (1).(d)Property acquisition authority(1)Real propertyThe Secretary may acquire any land or interests in land located within the exterior boundary of the National Historic Site by—(A)donation; or(B)purchase with donated or appropriated funds.(2)Personal propertyThe Secretary may acquire personal property associated with the purposes of the National Historic Site only by donation.(e)Administration(1)In generalThe Secretary shall administer the National Historic Site in accordance with—(A)this Act; and(B)the laws generally applicable to units of the National Park System.(2)Management plan(A)Deadline for completionNot later than 3 years after the date on which funds are first made available to the Secretary for the preparation of a general management plan for the National Historic Site, the Secretary shall prepare a general management plan for the National Historic Site in accordance with section 100502 of title 54, United States Code.(B)InclusionThe general management plan prepared under subparagraph (A) shall identify, as appropriate, the roles and responsibilities of the National Park Service and any applicable management entity in administering and interpreting the National Historic Site and any areas affiliated with the National Historic Site in a manner that does not interfere with existing operations and the continued use of existing facilities at the National Historic Site.(C)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the general management plan prepared under that subparagraph.(f)Administrative facilitiesFor the purpose of ensuring the preservation, protection, and proper management of the National Historic Site and associated resources, the Secretary may establish facilities for administration, visitor services, and curation of personal property outside the exterior boundaries of, and in the vicinity of, the National Historic Site.(g)Cooperative agreementsThe Secretary may enter into agreements with—(1)public or private entities for the purpose of establishing and operating facilities outside of the exterior boundary of the National Historic Site for administration, visitor services, and curation of personal property; and(2)other public or private entities for the purposes of carrying out this Act.(h)Effect on water rightsNothing in this Act affects—(1)the use, allocation, ownership, or control, in existence on the date of enactment of this Act, of any water, water right, or any other valid existing right;(2)any vested absolute or decreed conditional water right in existence on the date of enactment of this Act;(3)any interstate water compact in existence on the date of enactment of this Act; or(4)State water law.